DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/13/2022 has been entered.  Claims 1-26 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 1-26 are withdrawn in light of Applicant’s amendment to Claims 1, 4, 9, 11 and 13-26.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hudder on 01/25/2022.


The application has been amended as follows:
In the Claims:
In Claim 1, line 20, “a blender flow rate or a blender” has been deleted and --the blender flow rate or the blender-- substituted therefore.


Allowable Subject Matter
Claims 1-26 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1 and 14, the prior art of record does not disclose or make obvious a hydraulic fracturing control assembly to detect one or more of cavitation or 
the supervisory controller being configured to: receive one or more of: pump signals, associating, via the supervisory controller, one or more cavitation values with one or more of the one or more pump signals or the one or more blender signals; combine the one or more cavitation values to determine a combined cavitation value; compare the combined cavitation value to a threshold cavitation value; thereby to cause a reduction of one or more of a pump flow rate of the one or more hydraulic fracturing pumps or the blender flow rate of a blender,
or
determine, based at least in part on the one or more pump signals at a first time, a first average pump suction pressure and a first average pump discharge pressure; determine, based at least in part on the one or more pump signals at a second time after the first time, a second average pump suction pressure and a second average pump discharge pressure; determine a suction pressure difference between the first average pump suction pressure and the second average pump suction pressure, and a discharge pressure difference between the first average pump discharge pressure and the second average pump discharge pressure; compare the suction pressure difference to a suction pressure threshold; compare the discharge pressure difference to a discharge pressure threshold; thereby to cause a reduction of one or more of the pump 
While, a combination of prior art renders obvious a supervisory control in a fracturing control assembly to detect cavitation or pulsation, such as Zhang (US Pub. 2018/0209415) in view of Flex (US 6,655,922 ) or Zhang in view of Marica (WO 2017/123656); any combination of Zhang, with Flex or Marica would alter the operation of Zhang.  Accordingly, the prior art of record does not make obvious the apparatus of Claims 1 and 14.
With respect to Claims 2-13 and 15-26, their pendency on Claims 1 or 14, make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 13, line 22 to Page 15, line 8, filed 01/13/2022, with respect to the indefiniteness of Claims 1-26, have been fully considered and are persuasive.  The previous rejections of Claims 1-26 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/25/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746